DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. TW110107308 filed on 02 March 2021.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 08 December 2021 have been considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: “the assigning-action command” should read “the action-assigning command”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gronbach (US 2012/0290121 A1), hereinafter ‘Gronbach’, in view of Anderson et al. (US 2020/0171667 A1), hereinafter ‘Anderson’.

Regarding claim 1, Gronbach teaches:
A device for robotic process automation, comprising: (Gronbach: [0002] “The present invention relates to a device for operating an automated machine for handling, assembling or machining workpieces, in particular a numerically controlled machine tool.”) [The automated machine … reads on “robotic process automation”.]
a communication interface, being coupled with the first device and a second device, and being configured to continuously receive a current screenshot image of the first device; and a processor, being electrically connected with the storage and the communication interface, and being configured to: (Gronbach: Figures 2-3; [0064] “Furthermore, the operating device 2 comprises a controller 30 for implementing command-triggering operating actions, which have been input into the operating apparatus 20 by the operator, into associated control commands for controlling machine functions of the machine 1 and functions of the graphic user interface by the operator which then can be transmitted to the machine tool 1 via an interface 31, e.g. to the CNC control of the machine 1 or optionally to the PLC control or the emergency stop circuit of the machine 1.”) (Gronbach: [0028] “Such camera systems already enable three-dimensional image recognition when at least two spaced-apart cameras are used. See e.g. the essay on the system of "Integrated Eyetracker" on the site www.idmt.fraunhofer.de. According thereto, the described system of an "integrated eyetracker" makes it possible to provide a contact-free and completely calibration-free 3D determination of the viewing direction. By using special miniature cameras, it is possible to install the eye tracking system even in a very small space, information on the viewing direction in real time after each image being possible by using two or more cameras and processing the images at 200 fps.”) [The Interface 31, in combination with the interface between the sensor system 50 and the image processing unit 61, reads on “a communication interface”, and the image processing unit 61 receiving images from the camera system 51 in real time reads on “continuously receive a current screenshot image”, where each frame at 200 frames per second reads on “screenshot”. The operating apparatus 20 reads on “the first device”, and the machine tool 1 reads on “a second device”. The controller 30, in combination with the image processing unit 61, performing the processes reads on “a processor”. The capturing reads on “records” and the eye tracking result leading to the associated command-triggering operating action reads on “an event”.]
create the script; (Gronbach: [0040] “According to another embodiment, the camera system is adapted to optically detect the hands of an operator, the image processing unit being adapted to detect a manual gestural action of the operator. As already described above, such system may be designed according to the gesture recognition system "GestureID" of the Fraunhofer-Institut fur Digitale Medientechnologie or also according to a three-dimensional image-recognizing sensor system as has been developed for the control of video game consoles of the company Microsoft.”; [0048] “For this purpose, the above described features of the embodiments of the operating device may be used individually or also in combination, wherein the operability may be designed synergistically upon combination of different contact-free operating possibilities to be even more intuitive, efficient and safer. If the operator wants to forgo one or more of the contact-free operating possibilities because of personal preferences, it may of course be provided that said one or more contact-free operating possibilities are each temporarily deactivated individually or in combination. Thus, it can be ensured that the operator may choose whether to use acoustically detectable contact-free operating possibilities (for example based on the possibility of activating or deactivating the voice recognition) and/or to use optically detectable contact-free operating possibilities (e.g. based on the possibility of activating or deactivating image processing, recognition of the viewing direction, viewing position recognition and/or gesture recognition).”) [The designing of the gesture recognition system, and allowing configuration by the user reads on “create the script”.]
continuously analyze the current screenshot image of the first device according to the script so as to determine whether the event has occurred; and (Gronbach: [0028] “Such camera systems already enable three-dimensional image recognition when at least two spaced-apart cameras are used. See e.g. the essay on the system of "Integrated Eyetracker" on the site www.idmt.fraunhofer.de. According thereto, the described system of an "integrated eyetracker" makes it possible to provide a contact-free and completely calibration-free 3D determination of the viewing direction. By using special miniature cameras, it is possible to install the eye tracking system even in a very small space, information on the viewing direction in real time after each image being possible by using two or more cameras and processing the images at 200 fps.”)
generate at least one control signal corresponding to the at least one action according to the script when determining that the event has occurred; wherein the communication interface is further configured to transmit the at least one control signal to the second device so as to perform the at least one action for the second device. (Gronbach: [0064] “Furthermore, the operating device 2 comprises a controller 30 for implementing command-triggering operating actions, which have been input into the operating apparatus 20 by the operator, into associated control commands for controlling machine functions of the machine 1 and functions of the graphic user interface by the operator which then can be transmitted to the machine tool 1 via an interface 31, e.g. to the CNC control of the machine 1 or optionally to the PLC control or the emergency stop circuit of the machine 1.”; [0065] “In addition to the first input apparatus 21 for inputting manual operating actions, the operating apparatus 20 further comprises a second input apparatus 22 for inputting contact-free operating actions with a sensor system 50 for detecting contact-free actions of the operator and a detecting apparatus 60 for detecting a command-triggering operating action of the operator by using the contact-free actions of the operator detected by the sensor system 50. In this case the sensor system 50 is adapted to optically and/or acoustically detect contact-free operating actions of the operator (e.g. by means of cameras and/or microphones). The detecting apparatus 60 is adapted to detect the contact-free actions of the operator detected optically or acoustically by the sensor system 50 by means of electronic image processing methods for optical signals and/or processing means for acoustic signals, such as electronic voice recognition, and identify them as predefined contact-free operating actions, respectively, the predefined contact-free operating actions being associated with certain control or operating commands which are transmitted to the machine tool 1 or realized by way of the controller 30 after the respective operating action has been recognized by the detecting apparatus 60.”) [The control or operating command reads on “at least one control signal”, and the respective operation action reads on “at least one action”. Detecting the command-triggering operation action reads on “determining that the event has occurred”.]

Gronbach does not explicitly teach: a storage, being configured to store a script, wherein the script records at least an event corresponding to a first device and at least one action corresponding to the event.
Anderson teaches:
a storage, being configured to store a script, wherein the script records at least an event corresponding to a first device and at least one action corresponding to the event. (Anderson: [0020], figure 2 “A lookup table is referenced (operation 206) to determine which operation the robot is to perform based on the trigger input.”; [0030] “The operation database interface 306 is used to determine whether the gesture is detected and recognized as being a triggering gesture. If it is a recognized triggering gesture, then commands are transmitted to a robot using the transceiver 308.”; [0036] “In an embodiment, the image data includes a non-visible marking made by a user, the non-visible marking acting as the triggering action. In a further embodiment, the non-visible marking comprises an infrared-visible ink marking. In another embodiment, the non-visible marking is a symbol, and to initiate the robot operation, the operation database interface 306 is used to access a lookup table and search for the symbol to identify a corresponding robot operation.”) [The operation database interface 306 reads on “a storage”, and the operation the robot is to perform based on the trigger input reads on “a script”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gronbach and Anderson before them, to modify the operating of the automated machine based on detection of the command-triggering operating action to incorporate a database that stores a lookup table to look up commands to operate the automated machine based on the detected command-triggering operating action.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve readily identifying what operation the automated machine is to perform based on the detected command-triggering operating action (Anderson: [0020], figure 2 “A lookup table is referenced (operation 206) to determine which operation the robot is to perform based on the trigger input.”).

Regarding claim 2, Gronbach and Anderson teach all the features of claim 1.
Anderson further teaches:
wherein the communication interface is further coupled to at least one input/output signal integrator, and the communication interface receives the current1Attorney Docket No. 5302.02US01 screenshot image of the first device from the first device and transmits the at least one control signal to the second device through the at least one input/output signal integrator. (Anderson: [0020], figure 2 “A lookup table is referenced (operation 206) to determine which operation the robot is to perform based on the trigger input.”; [0025], figure 3 “The camera system interface 302 may receive camera signal information from a camera array, which may be installed on the system 300 or be remote, but communicatively coupled to the system 300.”; [0030], figure 3 “The operation database interface 306 is used to determine whether the gesture is detected and recognized as being a triggering gesture. If it is a recognized triggering gesture, then commands are transmitted to a robot using the transceiver 308.”) [The combination of all communication interfaces, including the camera system interface 302, the operational database interface 306, and the transceiver 308, as illustrated in figure 3, reads on “the communication interface”. The transceiver 308 reads on “at least one input/output signal integrator”.]
The motivation to combine Gronbach and Anderson, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 3, Gronbach and Anderson teach all the features of claim 1.
Gronbach further teaches:
wherein the at least one action corresponds to at least one operation of a mouse and/or a keyboard. (Gronbach: [0063], figure 2 “FIG. 2 shows a schematic structure of an embodiment of an operating device 2. The operating device 2 comprises the display apparatus 10 already shown in FIG. 1 including the screen 11 for displaying a graphic user interface for controlling and supervising machine functions of the machine 1 and the operating apparatus 20 for is inputting command-triggering operating actions for controlling machine functions of the machine 1 and functions of the graphic user interface by an operator of the machine 1. The operating apparatus 20 comprises a first input apparatus 21 for inputting manual operating actions. For this purpose, the input apparatus 21 comprises a plurality of operating elements 21a to 21f that can be directly and manually operated, such as keys of an alphanumerical keyboard, a computer mouse, a touchscreen (optionally in connection with the screen 11), soft keys, control dials, switches, buttons, etc.”)

Regarding claim 7:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 8, Gronbach and Anderson teach all the features of claim 7.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 9, Gronbach and Anderson teach all the features of claim 7.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gronbach, in view of Anderson, further in view of KIM (US 2013/0211592 A1), hereinafter ‘Kim’.

Regarding claim 4, Gronbach and Anderson teach all the features of claim 1.
Gronbach and Anderson do not explicitly teach: wherein the communication interface is further configured to receive a current screenshot image of the second device continuously, and the processor is further configured to create a graphical user interface and present the current screenshot image of the first device and the current screenshot image of the second device in the graphical user interface simultaneously.
Kim teaches:
wherein the communication interface is further configured to receive a current screenshot image of the second device continuously, and the processor is further configured to create a graphical user interface and present the current screenshot image of the first device and the current screenshot image of the second device in the graphical user interface simultaneously. (Kim: figures 6-7; [0020] “The master console may include a display unit configured to display an image showing the work environment of the slave robot transmitted from the slave robot, and to display the gesture of the user detected by the sensor on the image in a form of augmented reality.”; [0103] “The robot arms 23 that move according to the driving signal are detected by the sensor 21 of the slave robot, and the sensor 21 transmits the detected signal to the slave control unit 22, and then the slave control unit 22 transmits the detected signal as such to the master control unit 12. The master control unit 12 receives the detected signal, and displays the robot arms 23, which move according to the motions of the hands 14 of a user, on the display unit 13.”) [The display unit getting the images of the robot arms reads on “to receive a current screenshot image of the second device”, and the displaying of the motions of the hands 14 of the user reads on “the current screen shot image of the first device”. The augmented reality view reads on “a graphical user interface”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gronbach, Anderson and Kim before them, to modify the operating of the automated machine based on detection of the command-triggering operating action to incorporate displaying both the automated machine and the command-triggering operating action simultaneously.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve intuitively and swiftly controlling the operating action of the automated machine by the operator (Kim: [0008] “The tele-operation technologies as such provide a control environment that is not intuitive as a result of implementing a motion of robot arms by use of a mechanical command in the form of mapping or conversion, and the motion of a user and the motion of the robot are not matched with each other, longer time is needed for the user to become familiar with the controlling of the robot arms, and in a case of a complicated work, a difficulty is present in controlling the robot arms in a swift manner.”; [0009] “Therefore, it is an aspect of the present disclosure to provide a tele-operation system configured in a way that the robot arms are moved by following the motions of the hands of a user without a separate mechanical apparatus.”).

Regarding claim 5, Gronbach, Anderson and Kim teach all the features of claims 1 and 4.
Kim further teaches:
wherein the processor is further configured to: capture, according to an image-capturing command of a user, a target image from the current screenshot image of the first device presented in the graphical user interface; (Kim: [0032], figure 8 “The displaying of the robot arm of the slave robot and the hand of the user on the display unit of the master console is achieved by performing as follows. The robot arm may be displayed on the display unit of the master console. The hand of the user may be displayed on the display unit in a form of augmented reality by detecting a gesture of the user. A matching position, at which the hand of the user being displayed in the form of augmented reality is needed to be positioned to control the motion of the robot arm of the slave robot, may be displayed on the robot arm.”) [User gesturing in order to display hands on the work space reads on “an image-capturing command of a user”, and the hands being displayed in the work space reads on “a target image …”.]
define, according to an event-defining command of the user, the event in the graphical user interface as that the target image appears in the current screenshot image of the first device; and (Kim: [0033], figure 8 “The determining of whether the hand of the user displayed on the display unit is matched to the robot arm displayed on the display unit may be achieved by performing as follows. Whether the hand of the user is positioned at the matching position being displayed on the robot arm and whether space coordinates of the hand of the user are matched with space coordinates of the robot arm may be determined.”) [User positioning the hands at the matching position on the robot arm reads on “an event-defining command of the user”, and the space coordinates of the hand of the user being matched with space coordinates reads on “define … the event”.]
assign, according to an action-assigning command of the user, at least one action to the event, thereby creating the script. (Kim: [0034], figure 8 “The transmitting of the driving signal to the slave robot positioned at the remote place from the master console, so that the robot arm of the slave robot moves by following the motion of the hand of the user may be achieved by performing as follows. The motion of the hand of the user may be detected by the master console. A driving signal may be transmitted to the slave robot, so that the robot arm of the slave robot positioned at the remote place from the master console moves by following the motion of the hands of the user.”) [The robot arm following the motion of the hand reads on “assign … at least one action”, and the motioning of the hands by the user, after matching, reads on “an action-assigning command of the user”.]
The motivation to combine Gronbach, Anderson and Kim, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 6, Gronbach, Anderson and Kim teach all the features of claims 1 and 4-5.
Kim further teaches:
wherein the communication interface is further configured to receive the image-capturing command, the event-defining command, and the action-assigning command from the user. (Kim: figure 8) [See communication amongst all entities, as illustrated in figure 8.]
The motivation to combine Gronbach, Anderson and Kim, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 10, Gronbach and Anderson teach all the features of claim 7.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 11, Gronbach and Anderson teach all the features of claims 7 and 10.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 12, Gronbach and Anderson teach all the features of claims 7 and 10-11.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116